                  Case 1:19-cv-03628-GBD-DCF D                                         Filed 12/10/19 Page 1 of 2




                                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                                          LAW DEPARTMENT                                                   RACHEL MARCOCCIA
Corporation Counsel                                             100 CHURCH STREET                                                Phone: (212) 356-2471
                                                                NEW YORK, NY I 0007                                                Fax· (212) 356-1148
                                                                                                                         Email· rmarcocc@law nyc gov




                                                          USDC SQNi·           Dec                    m.ber 10, 2019
         ByECF
                                                          DOCUMENT
         Honorable Debra C. Freeman                       ELJC.TRONICALLY·FD..ED ~
         United States Magistrate Judge                   DOC#:                  ..        I
         Southern District of New York
         500 Pearl Street
                                                          DATEFILED:           l2/t(/t9 ,
                                                                                       I

         New York, NY 10007

                            Re:            Adkins v. City of New York, et al. 19-cv-3628 (GBD) (DCF)

         Dear Judge Freeman:
                           I am a Senior Counsel at the New York City Law Department and my office represents the
         Defendants in the above-referenced matter. I write to request that the conference scheduled for 10:30 am on
         Wednesday, December, 18, 2019 be rescheduled for 10:30 am on Thursday, December 19, 2019. With my
         apologies to the Court, I now have a scheduling conflict on December 18th. I have tried to reach Plaintiff to
         request his consent to this request, but I have not yet been able to reach him. Plaintiff was released from
         New York City Department of Correction ("DOC") custody on November 22, 2019, and it does not appear
         that Plaintiff has updated his address with the Court. Specifically, the Court's docket still reflects a DOC
         address, namely the Vernon C. Bain Center address. That said, I have attempted to reach Plaintiff at the
         telephone number that he previously provided to the Court along with an address in Brooklyn, NY, i.e.,
         1236 Pacific Street, Apt. SB (the "Pacific Street Address"), but the telephone number is not currently in
         service. I am also directing a written request to Plaintiff at the Pacific Street Address.

                         Accordingly, I respectfully request that the conference before Your Honor be re-scheduled
         for Thursday, December 19, 2019 at 10:30 am, which I understand is Your Honor's next available time to
         hold the conference. Should I hear from Plaintiff prior to December 19th and receive any information that
         bears on the request set forth in this letter, I will advise the Court as quickly as possible.

                            Thank you for Your Honor's consideration.

           ~          ctvf.v-t   11. Le.   M ~ '-i o v,,.. /\.I. cl it:>              Respectfully submitted,
        u~ 1'1,                     2-()/f,      o.:f- /tJ.'JtJ aPV-
                                                                                      /s/ Rachel Marcoccia
        rl"--' CtJ½.<..fvo---Jvv-    / 7 ,4' eJ--      <n-;- ~ .[f                    Rachel Marcoccia
         u.f.    c6 wf-M Ju                a- f- .[71 o i   £          .I

         /JtUU 1f111i l'-1 YJ
                                             SO ORDERED:               DAtE:     /J--/;        <,4£
                                             ------~~------.-                                                             (rllrt-1
                                                                                                            • ----7. ;;- rt-(
                                                      DEB9A FREEMAN                                       { I ;r,,<--1            \
                                                                                                                  r) /;f-· JV J
                                              UNITED STATES MAGISTRATE JUD~E
      Case 1:19-cv-03628-GBD-DCF Document 34 Filed 12/10/19 Page 2 of 2




cc:   (By Mail)
      Felipe Adkins
      Plaintiff Pro Se
      1236 Pacific Street, Apt. SB
      Brooklyn, NY 11216




                                      2
